*505ORDER
PER CURIAM.
Appellants Albert Bizelli et al. appeal the trial court’s judgment that a roadway located in St. Charles County was not dedicated to public use by common-law dedication. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).